                  Case 2:17-cv-00853-RSL Document 81 Filed 01/24/19 Page 1 of 3




1                                                    THE HONORABLE ROBERT S. LASNIK
2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
     MICHAEL MOI, an individual,
9                                                 No. 2:17-cv-00853-RSL
                           Plaintiff,
10                                                DECLARATION OF IAN D. ROGERS IN
             v.                                   SUPPORT OF DEFENDANTS’ AND
11                                                COUNTERCLAIM PLAINTIFFS’ MOTION
     CHIHULY STUDIO, INC., a Washington           TO FILE DOCUMENTS UNDER SEAL
12   corporation; DALE CHIHULY,                   (MOTION FOR PROTECTIVE ORDER
     individually and as a married person;        AND SUPPORTING DOCUMENTS)
13   LESLIE CHIHULY, individually and as a
     married person,
14
                           Defendants.
15
     CHIHULY INC., a Washington
16   corporation; and DALE CHIHULY,
     individually,
17
                           Counterclaim-
18                         Plaintiffs,
19           v.
20   MICHAEL MOI, an individual,
21                         Counterclaim-
                           Defendant
22

23

24           Ian D. Rogers declares as follows:
25

26

     DECLARATION OF IAN D. ROGERS ISO                                     Perkins Coie LLP
     MOTION TO FILE DOCUMENTS UNDER SEAL                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853) – 1                                       Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     LEGAL143091543.1                                                 Fax: 206.359.9000
                  Case 2:17-cv-00853-RSL Document 81 Filed 01/24/19 Page 2 of 3




1            1.         I am a lawyer of the law firm Perkins Coie LLP and counsel for defendants
2    Chihuly, Inc., Dale Chihuly, and Leslie Chihuly (collectively, “Defendants”) in this action. I
3    make this declaration based on personal knowledge and I am competent to do so.
4            2.         On January 23, 2019, I emailed counsel for Plaintiff, Lincoln Beauregard and
5    Evan Fuller, to confer regarding ways to minimize the amount of information filed under seal in
6    connection with Defendants’ Motion for Protective Order. I advised that, consistent with this
7    Court’s prior orders, Chihuly intended to file under seal references to Chihuly’s confidential
8    business agreements, private third-party information, and a copy of a February 28, 2018 sealed
9    ex parte order. I stated that, Chihuly did not see a way to avoid sealing of these materials, and
10   asked if Plaintiff’s counsel had any proposals for doing so. Plaintiff’s counsel has not
11   responded.
12                      I declare under penalty of perjury under the laws of the United
                        States that the foregoing is true and correct.
13
             EXECUTED this 24th day of January, 2019.
14

15
                                                          s/ Ian D. Rogers
16
                                                          Ian D. Rogers
17

18

19

20

21

22

23

24

25

26

     DECLARATION OF IAN D. ROGERS ISO                                              Perkins Coie LLP
     MOTION TO FILE DOCUMENTS UNDER SEAL                                     1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853) – 2                                                   Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     LEGAL143091543.1                                                             Fax: 206.359.9000
                Case 2:17-cv-00853-RSL Document 81 Filed 01/24/19 Page 3 of 3




1                                     CERTIFICATE OF SERVICE
2
             I certify that on January 24, 2019, I caused the foregoing to be served on the following
3
     attorney(s) of record by the method(s) indicated:
4
     Lincoln C. Beauregard                                  Via U.S. Mail, 1st Class, Postage Prepaid
5    Evan T. Fuller                                         Via Hand Delivery
     Connelly Law Offices                                   Via Overnight Delivery
6    2301 North 30th Street                                 Via Facsimile
     Tacoma, WA 98403                                    _X Via ECF
7    lincolnb@connelly-law.com
     efuller@connelly-law.com
8
             I certify under penalty of perjury that the foregoing is true and correct.
9
             DATED this 24th day of January, 2019.
10

11
                                                    s/ Ian D. Rogers
12                                                  IRogers@perkinscoie.com
                                                    Perkins Coie LLP
13                                                  1201 Third Avenue, Suite 4900
                                                    Seattle, WA 98101-3099
14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF IAN D. ROGERS ISO                                             Perkins Coie LLP
     MOTION TO FILE DOCUMENTS UNDER SEAL                                   1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853) – 3                                                 Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143091543.1                                                           Fax: 206.359.9000
